Citation Nr: 0614670	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-04 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In March 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran submitted additional evidence directly to the Board 
accompanied by a signed written waiver of the RO's initial 
consideration of this additional evidence.  


FINDING OF FACT

The veteran does not currently have a right ankle disability 
that is related to active service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters dated in September 2001 and January 2005 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the January 2005 letter 
was not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was provided 
adequate notice, and he waived RO consideration of the 
additional evidence provided in response to that letter.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).


The veteran's service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The record 
indicates that a request for medical records from the William 
Beaumont Army Medical Center resulted in a negative response 
for outpatient treatment records.  The veteran was also 
accorded a VA examination in October 2001.  38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).      

Service medical records are silent for complaint, finding, or 
treatment of a right ankle disability.

While the veteran asserts that he has a right ankle 
disability, the record does not establish that the veteran 
currently has such a disability.  

The October 2001 VA examination reports indicate that the 
veteran complained of aching pain along the anterior lateral 
aspect of the ankle with cold weather and that the symptoms 
are also worse with prolonged standing.  The VA physician 
noted that the veteran had not sought medical attention in 
the last 10 years.  On physical examination, the veteran 
walked with a normal gait and demonstrated normal 
dorsiflexion and plantar flexion limited to 40 degrees.  
There was no swelling or crepitus.  There was tenderness to 
palpation over the anterior lateral aspect of the ankle.  The 
impression prior to the x-ray report was status post 
fracture, right ankle with mild degenerative symptoms.  
However, x-rays of the veteran's right ankle were normal as 
no acute disease and no osseous articular soft tissue 
abnormalities were seen.  In short, there is no objective 
evidence of organic pathology in the right ankle to explain 
the veteran's symptoms.

There is no competent medical evidence of record, 
contemporaneous with a traumatic event and not based upon a 
history supplied by the veteran, which supports the 
conclusion that the veteran has ever sustained a fracture of 
the right ankle.  The x-ray report will be accorded greater 
probative weight than the clinical findings because it is 
more technical in nature and of greater accuracy in 
determining any bone abnormality.  In light of the greater 
weight of the evidence supporting the conclusion that there 
is no right ankle abnormality, a preponderance of the 
evidence is against the conclusion that the veteran has any 
current right ankle disability.  

It is important to point out that pain is not, in and of 
itself, a disability.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1361 (Fed. Cir. 2001).  A disability means 
"impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions...." Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991) (quoting 38 C.F.R. § 
4.1 (1990)).  There is simply no showing that the veteran has 
a right ankle disability for purposes of entitlement to VA 
compensation benefits.  See Maggitt v. West, 202 F.3d. 1370, 
1375 (Fed. Cir. 2000) (a veteran seeking disability benefits 
must establish the existence of a disability).

Although the veteran contends that he has a right ankle 
disability that is related to his service, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of a current disability, there can be no valid 
claim for service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  


ORDER

Entitlement to service connection for a right ankle 
disability is denied



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


